F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                           April 6, 2006
                                 TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                          Clerk of Court

 SHI LI ZHEN,

           Petitioner,
                                                         No. 05-9532
 vs.                                              (B.I.A. No. A29-810-788)

 ALBERTO R. GONZALES, Attorney
 General,

           Respondent.


                             ORDER AND JUDGMENT *


Before KELLY, BALDOCK, and MURPHY, Circuit Judges.


       Petitioner Shi Li Zhen, a citizen of China, petitions for review of a decision

by the Board of Immigration Appeals (“BIA”) dismissing his appeal from the

denial of his application for asylum and a restriction on removal. 1 In particular,

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       1
        The phrase “restriction on removal” was previously called “withholding of
removal” before Congress amended the Immigration and Nationality Act (“INA”),
8 U.S.C. § 1101, et seq., in the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009.
While Mr. Zhen, the BIA, and the Immigration Judge (“IJ”) all use the
“withholding” terminology, we refer to Mr. Zhen’s second claim as seeking a
restriction on removal because his claim was filed after IIRIRA’s effective date.
he contends that: (1) he is eligible for asylum because the Department of

Homeland Security (“DHS”) failed to properly charge him with an aggravated

felony; (2) he is entitled to a restriction on removal because substantial evidence

compels the conclusion that he will be fined, imprisoned or sterilized if removed

to his homeland due to the practices of the Chinese government with regard to its

one-child policy; and (3) the BIA failed to consider the entirety of the record by

refusing to consider the affidavit of Mr. Aird, his expert. Our jurisdiction arises

under 8 U.S.C. § 1252(a), and we affirm.



                                 Background

      Mr. Zhen is a national and citizen of the People’s Republic of China. He

illegally entered the United States in November of 1990. He applied for asylum,

but his initial application was denied on December 11, 1991, and he was ordered

deported. The BIA summarily dismissed Mr. Zhen’s appeal of that decision ten

days later. Nevertheless, Mr. Zhen remained in the country, and on June 1, 1993,

he married his wife, Dan Hong Dong. Mr. Zhen and Ms. Dong have three

children, two sons and a daughter. It appears that sometime around 1996, Mr.

Zhen and his wife moved to Denver, where he began working at his brother-in-

law’s Chinese restaurant. In 1999, he became a part owner in the eatery. In

November of 2001, Mr. Zhen was arrested by Immigration and Nationalization


                                         -2-
Service (“INS”) officials and charged with concealing and harboring illegal aliens

– some of whom were his relatives. He pled guilty to one count of concealing and

harboring illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(iii), and was

sentenced by the court to his time served, which amounted to 233 days. From that

point forward, Mr. Zhen has been in the custody of DHS. In April of 2004, Mr.

Zhen moved to reopen his asylum proceedings based on “changed personal

circumstances,” viz., that his wife had been granted asylum.



                                 Discussion

      An alien who fears persecution if deported to a particular country has two

potential modes of relief under the INA – asylum and restriction on removal.

Wiransane v. Ashcroft, 366 F.3d 889, 893 (10th Cir. 2004). If an alien is granted

asylum, he is entitled to remain in this country. See 8 U.S.C. § 1158. On the

other hand, if an alien is granted a restriction on removal, it simply prevents his

deportation to the particular country where the persecution may occur. See 8

U.S.C. § 1231(b)(3). The decision of whether to grant asylum is within the

discretion of the Attorney General, whereas a restriction on removal will be

granted where the alien demonstrates a clear probability that his life or freedom

would be threatened due to his race, religion, nationality, membership in a

particular social group, or political opinion. See 8 U.S.C. § 1231(b)(3)(A);


                                         -3-
Tulengkey v. Gonzales, 425 F.3d 1277, 1280 (10th Cir. 2005).

      We review the BIA’s legal determinations de novo, and its findings of fact

under a substantial evidence standard. Yan v. Gonzalez, 438 F.3d 1249, 1251

(10th Cir. 2006). When we review under the substantial evidence standard, we

are required “to guarantee that factual demonstrations are supported by

reasonable, substantial and probative evidence considering the record as a whole.”

Niang v. Gonzalez, 422 F.3d 1187, 1196 (10th Cir. 2005) (internal quotations

omitted). As such, an agency’s factual determinations are conclusive unless the

record indicates that “any reasonable adjudicator would be compelled to conclude

to the contrary.” 8 U.S.C. § 1252(b)(4)(B). 2

I.    Asylum

      As noted above, Mr. Zhen pursued his initial request for asylum in 1990,

and the subsequent denial and order of removal occurred in 1991. Ten years later,

of course, he was convicted of harboring illegal aliens. In April 2004, Mr. Zhen

moved to reopen his asylum proceedings based on “changed personal



      2
        While we recognize that the REAL ID Act of 2005 includes new
provisions relating to agency credibility determinations, codified at 8 U.S.C. §§
1158(b)(1)(b)(iii), 1229(c)(4)(C), and 1231(b)(3)(C), these new provisions only
apply to aliens applying for asylum or other relief after May 11, 2005, the
effective date of the statute. See Pub. L. No. 109-13, div. B § 101(h)(2), 119
Stat. 231, 305. Mr. Zhen applied for a re-opening of his asylum and restriction on
removal relief determination in April 2004, and as such, these new provisions are
inapposite.

                                        -4-
circumstances,” viz., that his wife had been granted asylum. Mr. Zhen first

contends that he must be formally charged by the DHS as an alien convicted of an

aggravated felony before an IJ can determine that he is thereby barred from

asylum eligibility. This contention is without merit.

      The record establishes that Mr. Zhen was convicted of concealing and

harboring illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(iii), and served a

sentence of 233 days. Under 8 U.S.C. § 1101(a)(43)(N), his prior conviction

clearly qualifies as an “aggravated felony.” See 8 U.S.C. § 1101(a)(43)(N)

(explaining that the term “aggravated felony” shall mean, inter alia, “an offense

described in paragraph (1)(A) or (2) of section 1324(a) of this title (relating to

alien smuggling)”). Further, because pursuant to § 1158(b)(2)(B)(i), aliens

convicted of an aggravated felony “shall be considered to have been convicted of

a particularly serious crime,” Mr. Zhen is not entitled to asylum because asylum is

simply not available to one “convicted by a final judgment of a particularly

serious crime.” 8 U.S.C. § 1158(b)(2)(A)(ii); see also Ilchuk v. Attorney General,

434 F.3d 618, 621 (3rd Cir. 2006). Accordingly, the BIA’s conclusion on this

score is correct.

II.   Restriction on Removal

      In order to obtain a restriction on his removal to China, Mr. Zhen must

show that his “life or freedom would be threatened in [China] because of [his]


                                         -5-
race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3)(A). Mr. Zhen can apply for and receive a

restriction on his removal to China, provided he demonstrates a “clear

probability” that his life or freedom would be threatened. See Wiransane, 366

F.3d at 894; see also 8 U.S.C. § 1231(b)(3)(A), (b)(3)(B). This standard for

restriction on removal stands as “more demanding than the well-founded fear

standard applicable to an asylum claim.” Wiransane, 366 F.3d at 894 (internal

citation and quotations omitted). As such, if Mr. Zhen fails to establish the

objective component of a well-founded fear of persecution, he will ipso facto fail

to establish an entitlement to restriction on removal. Batalova v. Ashcroft, 355

F.3d 1246, 1255 (10th Cir. 2004).

      In this case, the BIA found that Mr. Zhen failed to meet his burden of

demonstrating that it is more likely than not that he would be persecuted on

account of his opposition to China’s coercive population control measures and his

foreign born children. The BIA had numerous reasons for its finding: (1) Mr.

Zhen had not alleged any past persecution, (2) his wife and children could remain

in the United States, (3) while the evidence might suggest sanctions and penalties

due to the birth of United States citizen children, the evidence contained only a

single incident of forced abortion that might support his fear of forced

sterilization, and (4) in sum, he did not establish that it was more likely than not


                                         -6-
that he would suffer any harm rising to the level of persecution. Admin. R. at 4-

5. We agree.

      We certainly understand and empathize with the pain and suffering that Mr.

Zhen foresees in becoming separated from his wife and children upon removal.

But Mr. Zhen’s argument for restriction on removal has no merit, and substantial

evidence supports the BIA’s decision.

      As an initial matter, Mr. Zhen does not contend here that he has suffered

any past persecution. Second, because Ms. Dong has indicated that neither she

(who has received asylum) nor her children (as United States citizens) would

return to China if Mr. Zhen were to be deported, he is unable to argue now that

they would be forced to return with him and suffer persecution. Id. at 397. Mr.

Zhen has simply failed to present evidence that it is more likely than not that he

will be sterilized or otherwise persecuted. Indeed, his argument centers on his

contention that his wife and children will be removed as well, in which case

either he or his wife will be subjected to forced sterilization.

      But as noted above, the United States State Department profiles on Chinese

asylum claims do not support Mr. Zhen’s argument, see Aplee. Br. attach. A1-

A13, A14-A20, A21-A32, and he has only pointed to one instance of state-

mandated persecution for violating the one-child policy – a pregnant woman was

forced to abort her child after being deported to and arriving in China. See


                                          -7-
Admin. R. at 409-10. Indeed, Mr. Zhen’s one expert himself admitted that “there

are few published accounts on the handling of cases of Chinese nationals forcibly

returned to China from abroad with unauthorized children.” Id. Thus, despite our

disdain for such practices, Mr. Zhen has failed to demonstrate a “clear

probability” that his life or freedom would be threatened were he to be removed

to China. See Wiransane, 366 F.3d at 894; see also 8 U.S.C. § 1231(b)(3)(A),

(b)(3)(B).

III.   BIA Failed to Consider the Entirety of the Record

       Lastly, Mr. Zhen argues that the BIA failed to consider the entirety of the

record because it failed to “consider the affidavit of John Shields Aird, a

nationally acknowledge [sic] expert on China’s population control policy.” Aplt.

Br. at 20. The BIA did consider Mr. Aird’s affidavit – indeed, it explicitly

referred to it in its order. See Admin. R. at 6 (referring to exhibit seven of the

administrative record, Mr. Aird’s affidavit). Mr. Zhen’s actual complaint is that

the BIA did not find it persuasive. The BIA was not required to accept the

conclusions contained therein.

       AFFIRMED.

                                        Entered for the Court



                                        Paul J. Kelly, Jr.
                                        Circuit Judge

                                         -8-